-Per Curiam :
We think there are ■ no errors in this record of which the plaintiffs have any right to complain. The jury found that the town council had relieved the defendant from the collection of the taxes. The parol evidence to prove this was properly received. If the council did not record their action in the minutes, that ought not to prejudice the defendant. This disposes of the case. We must not be understood as concurring in the ruling of the Court, that the collector was bound to proceed and enforce the collection of a tax illegally assessed.
Judgment affirmed.